 

SECURITIES ESCROW AGREEMENT

 

This SECURITIES ESCROW AGREEMENT (this “Agreement”), dated as of February 19,
2016 by and among BTCS Inc., a Nevada corporation (the “Company”), RK Equity
Advisors LLC, (the “Representative”), Charles Allen (“Mr. Allen”) and Michal
Handerhan (“Mr. Handerhan”) (collectively the “Principal Stockholders”), and
Sichenzia Ross Friedman Ference LLP (the “Escrow Agent”).

 

WITNESSETH:

 

WHEREAS, the Company intends to list its common stock, par value $0.001 per
share (the “Common Stock”), on a National Securities Exchange (as defined below)
and consummate the pending merger with Spondoolies-Tech Ltd. (“Spondoolies”).
The Principal Stockholders have voluntarily agreed to place stock certificates
representing 24,000,000 shares of Common Stock (the “Escrow Shares”) into escrow
for the benefit of the Company and its public shareholders in the event the
Company (i) fails to achieve a listing on a National Stock Exchange on or before
December 31, 2016; or (ii) fails to consummate the merger or a Materially
Similar Transaction (defined below) with Spondoolies management team on or
before December 31, 2016;

 

WHEREAS, the Company and the Principal Stockholders have requested that the
Escrow Agent hold the Escrow Shares on the terms and conditions set forth in
this Agreement and the Escrow Agent has agreed to act as escrow agent pursuant
to the terms and conditions of this Agreement; and

 

WHEREAS, the Company and the Principal Stockholders have requested that the
Representative to make the Determinations (defined below) and the other services
set forth in Sections 1.4 and 1.5 of this Agreement and the Representative
desires to provide those services pursuant and subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:

 

ARTICLE I

TERMS OF THE ESCROW

 

1.1 Appointment of Escrow Agent. The Company and the Principal Stockholders
hereby agree to appoint Sichenzia Ross Friedman Ference LLP as Escrow Agent, to
act in accordance with the terms and conditions set forth in this Agreement, and
Escrow Agent hereby accepts such appointment and agrees to act in accordance
with such terms and conditions.

 

1.2 Establishment of Escrow Account. Upon the execution of this Agreement, the
Principal Stockholders shall deliver to the Escrow Agent the Escrow Shares,
along with a stock power executed in blank, signature medallion guaranteed or in
other form and substance acceptable for transfer. The Escrow Agent shall hold
the Escrow Shares and distribute the same as contemplated by this Agreement.

 

1.3 Appointment of Independent Evaluator. The Company and the Principal
Stockholders hereby agree to appoint the Representative as an independent party
authorized to evaluate and determine whether the Listing Condition (as defined
in Section 1.4 hereof) and the Merger Condition (as defined in Section 1.5
hereof) (collectively, the “Conditions”) have been timely satisfied in
accordance with their respective terms and conditions set forth in this
Agreement (the “Determinations”), and the Representative hereby accepts such
appointment and agrees to act in accordance with such terms and conditions.

 

1.4 Listing Threshold. The distribution of 12,000,000 Escrow Shares (the
“Listing Escrow Shares”) to the Principal Stockholders (6,000,000 to Mr.
Handerhan and 6,000,000 to Mr. Allen) held in escrow pursuant to this Agreement
shall be based upon the successful listing of the Company’s Common Stock on a
National Stock Exchange (as defined below) on or before December 31, 2016 (the
“Listing Condition”). A “National Stock Exchange” shall be defined as either the
Nasdaq Capital Market, the Nasdaq Global Market or Nasdaq Global Select, or any
successor market thereto, the NYSE MKT, or any successor market thereto, or the
New York Stock Exchange, or any successor market thereto. The parties, other
than the Escrow Agent, hereby agree that the determination of whether the
Listing Condition has been timely satisfied shall be conclusively determined by
the Representative on or before January 5, 2017, and the Representative shall
provide written disbursement instructions (“Listing Disbursement Instructions”)
to the Escrow Agent to either (i) return the Listing Escrow Shares to the
Principal Stockholders if the Listing Condition has been timely satisfied, or
(ii) if the Listing Condition has not been timely satisfied, to instruct the
Escrow Agent to return the Listing Escrow Shares to the Company’s transfer agent
with the instructions to both the Company and its transfer agent to cancel the
shares on the books and records of the Company.

 

Page 1 of 8

 

 

1.5 Merger Threshold. The distribution of 12,000,000 Escrow Shares (the “Merger
Escrow Shares”) to the Principal Stockholders (6,000,000 to Mr. Handerhan and
6,000,000 to Mr. Allen) held in escrow pursuant to this Agreement shall be based
upon the Company’s consummation of the merger with Spondoolies or a Materially
Similar Transaction on or before December 31, 2016 (the “Merger Condition”). A
“Materially Similar Transaction” shall be defined as any economic arrangement by
and between the Company and Spondoolies or by and between the Company and
Spondoolies senior management team which has the same or better economic benefit
to the Company with the purpose of developing ASIC Servers. The Representative
shall, in its sole discretion, conclusively determine what qualifies as a
Materially Similar Transaction. Provided, however that the in the event the
Company pursues and consummates a Materially Similar Transaction the
Representative may at its option hire an independent investment bank acceptable
to the Principal Stockholders to perform a fairness opinion (an “Opinion”) to
determine the economic benefit to the Company. The nature and scope of the
analysis as well as the form and substance of the Opinion shall be as the
Representative deems appropriate. The Opinion shall be delivered in writing and
shall be limited to the fairness of a Materially Similar Transaction to the
holders of common shares of the Company from a financial point of view in
comparison to the Share Exchange Agreement dated September 21, 2015 by and
between the Company and Spondoolies. The Opinion shall not address the Company’s
underlying business decision to proceed with or effect the merger or a
Materially Similar Transaction. The cost of any Opinion will be the
responsibility of the Company and not the Representative; provided, however,
that the Representative shall not engage any investment bank to perform an
Opinion without written authorization of the Company. The parties, other than
the Escrow Agent, hereby agree that the determination of whether the Merger
Condition has been timely satisfied shall be conclusively determined by the
Representative on or before January 5, 2017 (which may be extended to May 31,
2017 if the Company consummates a Materially Similar Transaction and the
Representative elects to engage an investment bank to perform an Opinion), and
the Representative shall provide written disbursement instructions (“Merger
Disbursement Instructions”) to the Escrow Agent to either (i) return the Merger
Escrow Shares to the Principal Stockholders if the Merger Condition has been
timely satisfied, or (ii) if the Merger Condition has not been timely satisfied,
to instruct the Escrow Agent to return the Merger Escrow Shares to the Company’s
transfer agent with the instructions to both the Company and its transfer agent
to cancel the shares on the books and records of the Company.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Principal Stockholders. The Principal
Stockholders, jointly and severally, hereby represent and warrant to the Escrow
Agent, the Company, and the Representative as follows:

 

(a) Each of the Principal Stockholders is an individual over the age of 18 and
has the full legal capacity to execute and deliver this Agreement and to
consummate each of the transactions contemplated hereunder, and to perform his
obligations hereunder. Each of the Principal Stockholders has duly executed and
delivered this Agreement and, upon such execution and delivery, this Agreement
constitutes a legal, valid and binding obligation of each of the Principal
Stockholders and is enforceable against each of them in accordance with its
terms. No consent, approval, order, or authorization of, or registration,
qualification, designation, declaration, or filing with, any court, arbitration
tribunal, administrative agency, commission, or other governmental authority or
instrumentality (each hereafter referred to as a “Governmental Entity”) or any
other person or entity is required to be obtained or given, or waiting period
required to expire, as a condition to in connection with the execution and
delivery of this Agreement by the Principal Stockholders.

 

(b) The Principal Stockholders are the sole owners and the sole beneficial
owners and holders of record of all of the Escrow Shares, free and clear of all
pledges, liens, claims, charges, security interests, community or other marital
property interests, equitable interests, rights of first option, rights of first
refusal, claims, conditions, restrictions, encumbrances and obligations, of any
type, kind, or nature whatsoever (“Liens”), except encumbrances created by this
Agreement. There are no, and there will be no, restrictions on the ability of
the Company to cancel the Escrow Shares on the date of any Determination made by
the Representative as to whether any of the Conditions have been satisfied
hereunder.

 

Page 2 of 8

 

 

(c) Neither the execution and delivery of this Agreement by the Principal
Stockholders or the consummation by the Principal Stockholders of transactions
contemplated hereby, nor compliance by the Principal Stockholders with any of
the terms or provisions herein will: (i) violate any provision of any law
applicable to either of the Principal Stockholders, (ii) conflict with or result
in any breach of any of the terms, conditions or provisions of, or constitute a
default under the terms of the certificate of incorporation or by-laws of the
Company, (iii) violate, conflict with, constitute or result in a breach of any
term, condition, or provision of, or constitute a default (with or without
notice or the lapse of time, or both) under, or require any consent pursuant to,
or result in the creation of any Lien upon any of the Escrow Shares pursuant to,
any of the terms, provisions, or conditions of any indenture, mortgage, deed of
trust or other agreement or instrument binding upon either of the Principal
Stockholders or which affect the Escrow Shares.

 

2.2 Representations of the Company. The Company hereby represents and warrants
to the Principal Stockholders, the Escrow Agent, the Representative as follows:

 

(a) The Company is a corporation duly incorporated, validly existing, and in
good standing under the laws of the State of Nevada, and has the requisite
corporate power and authority to execute and deliver this Agreement to
consummate each of the transactions contemplated hereunder, and to perform its
obligations hereunder. The execution, delivery, and performance by the Company
of this Agreement and the consummation by the Company of the transactions
contemplated hereunder and the performance of its obligations hereunder have
been duly authorized by all necessary corporate action on the part of the
Company. This Agreement has been duly executed and delivered by the Company and,
upon such execution and delivery, this Agreement constitutes a legal, valid and
binding obligation of the Company and is enforceable against the Company in
accordance with its terms. No consent, approval, order, or authorization of, or
registration, qualification, designation, declaration, or filing with, any
Governmental Entity or any other person or entity is required to be obtained or
given, or waiting period required to expire, as a condition to in connection
with the execution and delivery of this Agreement by the Company.

 

(b) Neither the execution and delivery of this Agreement by the Company or the
consummation by the Company of transactions contemplated hereby, nor compliance
by the Company with any of the terms or provisions herein will: (i) violate any
provision of any law applicable to either of the Company, (ii) conflict with or
result in any breach of any of the terms, conditions or provisions of, or
constitute a default under the terms of the certificate of incorporation or
by-laws of the Company, (iii) violate, conflict with, constitute or result in a
breach of any term, condition, or provision of, or constitute a default (with or
without notice or the lapse of time, or both) under, or require any consent
pursuant to, or result in the creation of any Lien upon any of the Escrow Shares
or any of the properties or assets of the Company or any of its subsidiaries
pursuant to, any of the terms, provisions, or conditions of any material loan or
credit agreement, note, mortgage, indenture, deed of trust, lease, sublease,
license, sublicense, agreement, permit, concession, franchise, security
interest, instrument of indebtedness, plan or other instrument, or other
agreement or contract to which the Company or any of the Company’s subsidiaries
is a party or by which any of them are is bound or to which their respective
properties or assets are subject.

 

ARTICLE III

ESCROW AGENT

 

3.1 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, the Principal Stockholders, the
Representative and the Escrow Agent.

 

3.2 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud or willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud or willful
misconduct.

 

Page 3 of 8

 

 

3.3 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 

3.4 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
thereunder in the absence of gross negligence, fraud or willful misconduct.

 

3.5 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary to properly advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor which shall be paid by the Escrow Agent. The Escrow Agent has acted as
legal counsel for the Company. The Company and the Principal Stockholders
consent to the Escrow Agent in such capacity as legal counsel for the Company
and waive any claim that such representation represents a conflict of interest
on the part of the Escrow Agent. The Company and the Principal Stockholders
understand that the Escrow Agent is relying explicitly on the foregoing
provision in entering into this Escrow Agreement.

 

3.6 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company, the Principal Stockholders and the Representative. In the event of any
such resignation, the Representative shall appoint a successor Escrow Agent and
the Escrow Agent shall deliver to such successor Escrow Agent any escrow
documents held by the Escrow Agent.

 

3.7 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall use its best efforts to join in furnishing such
instruments.

 

3.8 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents or the
Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the Escrow Shares until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment or a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (2) to deliver
the Escrow Shares and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York, Borough of Manhattan, in
accordance with the applicable procedure therefor.

 

3.9 The Company agrees to indemnify and hold harmless the Escrow Agent and its
partners, employees, agents and representatives from any and all claims,
liabilities, costs or expenses in any way arising from or relating to the duties
or performance of the Escrow Agent hereunder or the transactions contemplated
hereby other than any such claim, liability, cost or expense to the extent the
same shall have been determined by final, unappealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.

 

ARTICLE IV

REPRESENTATIVE

 

4.1 The Representative’s sole duties and obligations under this Agreement shall
be limited to the determination of whether the Conditions as set forth in this
Agreement have been timely satisfied and to provide the Listing Disbursement
Instructions and the Merger Disbursement Instructions in accordance with the
provisions of Sections 1.4 and 1.5 of this Agreement. Notwithstanding anything
to the contrary herein, neither the Representative’s duties hereunder nor any of
the Conditions set forth in herein or the provisions of Articles III, IV, or V
hereof may be altered, amended, modified or revoked, except by a writing signed
by the Company, the Principal Stockholders, the Representative and the Escrow
Agent.

 

Page 4 of 8

 

 

4.2 All determinations made by the Representative as to whether any or both of
the Conditions have been timely satisfied and, if to the extent required under
Section 1.5, whether a Materially Similar Transaction has been consummated on or
before December 31, 2016 (or as may be extended pursuant to Section 1.5) , shall
be determined exclusively and conclusively by the Representative and the parties
to this Agreement hereby agree that all such determinations shall be final and
binding on the Company and the Principal Stockholders.

 

4.3 The Company and each of the Principal Stockholders confirm their
understanding and agreement that the Representative has been retained hereunder
to act solely for the benefit of the Company and the Principal Stockholders, and
not for the benefit of any other person, and that the engagement of
Representative by the Company any and the Principal Stockholders hereunder is
not intended to confer rights upon any person not a party hereto (including
other stockholders, employees or creditors of the Company or the Principal
Stockholders) as against the Representative or its affiliates, or their
directors, officers, employees or agents. The Representative, as an independent
contractor under this Agreement, shall not assume the responsibilities of a
fiduciary to the Principal Stockholders, the Company, or any of its stockholders
in connection with the performance of the Representative’s duties and
obligations hereunder, and any duties arising out of Representative’s engagement
hereunder shall be owed solely to the Company and the Principal Stockholders.

 

4.4 The Company and each of the Principal Stockholders will use their best
efforts to provide information to the Representative, on a timely basis, as the
Representative may reasonably require or deems appropriate to carry out its
responsibilities under the terms of this Agreement, including, without
limitation, all information (financial or otherwise), data, opinions,
appraisals, valuations, projections, estimates, and other relevant information
within the possession, control and/or direction of the Company or the Principal
Stockholders or of which the Company or the Principal Stockholders can
reasonably obtain relating to the Company, the development of the ASIC Servers,
Spondoolies or any other information that is or may be relevant or appropriate
for the Representative to carry out its responsibilities under this Agreement
(including any written advice, opinions, or appraisals from other advisors,
consultants, or others engaged by the Company or the Principal Stockholders in
connection with the transactions contemplated in connection with the
Conditions). The Company and each of the Principal Stockholders represent and
agree that all such information furnished to the Representative hereunder shall
be accurate, complete, and will not be misleading in any material respect.

 

4.5 The Company and each of the Principal Stockholders recognize, confirm, and
agree that the Representative, in carrying out its services hereunder,
including, without limitation, any valuations or other considerations made in
connection with the determination of whether a Materially Similar Transaction
has been consummated, will use and rely solely on information prepared and
supplied by the Principal Stockholders and the Company to the Representative and
that all such valuations and determinations will be determined in any such
manner or by any such method that the Representative, in its sole discretion
shall select. The Representative shall not assume responsibility for the
accuracy or completeness of, and shall not be required to or have any obligation
to, conduct any due diligence, special investigations, appraisals, or otherwise
verify the accuracy and completeness of, any such information so provided to it.

 

4.6 The Representative undertakes to perform only such duties as are expressly
set forth herein and no duties shall be implied. The Representative shall not be
liable for any action taken or omitted by it, except to the extent that a court
of competent jurisdiction determines that the Representative’s gross negligence
or willful misconduct was the primary cause of any loss to the Company or any of
the Principal Stockholders. In no event shall the Representative be liable for
incidental, indirect, special, consequential or punitive damages (including, but
not limited to lost profits or capital gains, data, business or goodwill),
regardless of legal theory advanced even if the Representative has been advised
of the likelihood of such loss or damage and regardless of the form of action.
The Representative may consult legal counsel selected by it in the event of any
dispute or question as to the construction of any of the provisions hereof or of
any other agreement or of its duties hereunder, or relating to any dispute
involving any party hereto, and shall incur no liability and shall be fully
indemnified from any liability whatsoever in acting in accordance with the
opinion or instruction of such counsel. The Company and the Principal
Stockholders, jointly and severally, shall promptly pay, upon demand, the
reasonable fees and expenses of any such counsel.

 

Page 5 of 8

 

 

4.7 From and at all times after the date of this Agreement, the Company and the
Principal Stockholders, jointly and severally, shall, to the fullest extent
permitted by law, defend, indemnify and hold harmless the Representative and
each director, officer, employee, attorney, agent and affiliate of the
Representative (collectively, the “Representative Indemnified Parties”) against
any and all actions, claims (whether or not valid), losses, damages,
liabilities, costs and expenses of any kind or nature whatsoever (including
without limitation reasonable attorneys’ fees, costs and expenses) incurred by
or asserted against any of the Indemnified Parties from and after the date
hereof, whether direct, indirect or consequential, as a result of or arising
from or in any way relating to any claim, demand, suit, action or proceeding
(including any inquiry or investigation) by any person, including without
limitation the Company or either of the Principal Stockholders, whether
threatened or initiated, asserting a claim for any legal or equitable remedy
against any person under any statute or regulation, including, but not limited
to, any federal or state securities laws, or under any common law or equitable
cause or otherwise, arising from or in connection with the negotiation,
preparation, execution, performance or failure of performance of this Agreement
or any transactions contemplated herein, whether or not any such Representative
Indemnified Party is a party to any such action, proceeding, suit or the target
of any such inquiry or investigation; provided, however, that no Indemnified
Party shall have the right to be indemnified hereunder for any liability finally
determined by a court of competent jurisdiction, subject to no further appeal,
to have resulted solely from the gross negligence or willful misconduct of such
Indemnified Party. Each Indemnified Party shall, in its sole discretion, have
the right to select and employ separate counsel with respect to any action or
claim brought or asserted against it, and the reasonable fees of such counsel
shall be paid upon demand by the Company and the Principal Stockholders, jointly
and severally.

 

4.8 The obligations of the Company and the Principal Stockholders under this
Article IV shall survive any termination of this Agreement and the resignation
or removal of the Representative.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Waiver. No waiver of, or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

 

5.2 Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4.2), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.

 

If to Escrow Agent:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

Attention: Harvey Kesner

Tel No.: (212) 930-9700

 

Page 6 of 8

 

 

If to the Company or the Principal Stockholders:

 

BTCS Inc.

1901 N Moore St, Suite 700

Arlington, VA 22209

Attention: Chief Executive Officer

email: ir@btcs.com

 

If to the Representative:

 

RK Equity Advisors LLC

1345 Avenue of the Americas, 2nd Floor

New York, NY 10105

Attention: Howard Klein

 

or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.

 

5.3 Successors and Assigns. This Escrow Agreement shall be binding upon and
shall inure to the benefit of the permitted successors and permitted assigns of
the parties hereto.

 

5.4 Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties relating to the subject matter hereof
and supersedes all prior and/or contemporaneous understandings and agreements of
any kind and nature (whether written or oral) among the parties with respect to
such subject matter. This Escrow Agreement may not be modified, changed,
supplemented, amended or terminated, nor may any obligations hereunder be
waived, except by written instrument signed by the parties to be charged or by
its agent duly authorized in writing or as otherwise expressly permitted herein.
Notwithstanding anything to the contrary in this Agreement, none of the
provisions of Article I hereof or this Section 5.4 may be modified, changed,
supplemented, amended or terminated, nor may any such provision be waived.

 

5.5 Headings. The section headings contained in this Agreement are inserted for
reference purposes only and shall not affect in any way the meaning,
construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.

 

5.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

 

Page 7 of 8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
19 day of February 2016.

 

BTCS Inc.         By: /s/ Charles Allen   Name: Charles Allen   Title: Chief
Executive Officer  

 

REPRESENTATIVE:

 

RK Equity Advisors LLC         By: /s/ Howard Klein   Name: Howard Klein  
Title: Authorized Signatory  

 

ESCROW AGENT:

 

Sichenzia Ross Friedman Ference LLP         By: /s/ Harvey Kesner   Name: Harvey
Kesner   Title: Partner  

 

PRINCIPAL STOCKHOLDERS:

 

By: /s/ Charles Allen   Name: Charles Allen   Title: CEO  

 

By: /s/ Michal Handerhan   Name: Michal Handerhan   Title: COO  

 

Page 8 of 8

 

 

 

